Citation Nr: 1207103	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-40 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, claimed as secondary to service-connected diabetes mellitus, type 2.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran canceled his hearing before the Board. 


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Veteran in writing withdraw his appeal on the claim of service connection for gastroesophageal reflux disease, claimed as secondary to service-connected diabetes mellitus, type 2.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim of service connection for gastroesophageal reflux disease, claimed as secondary to service-connected diabetes mellitus, type 2, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  


Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

In October 2010, the Veteran perfected an appeal to the Board on the claim of service connection for gastroesophageal reflux disease, claimed as secondary to service-connected diabetes mellitus, type 2.  

In a statement, in writing in January 2012, prior to the Board promulgating a decision in the appeal, the Veteran withdrew the appeal of the claim of service connection for gastroesophageal reflux disease, claimed as secondary to service-connected diabetes mellitus, type 2. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.  


ORDER

The appeal on the claim of service connection for gastroesophageal reflux disease, claimed as secondary to service-connected diabetes mellitus, type 2, is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


